Citation Nr: 1019261	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  08-30 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether the Veteran is competent to handle the 
disbursement of Department of Veterans Affairs disability 
compensation benefits.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression and PTSD, also 
claimed as secondary to service-connected diabetes, 
peripheral neuropathy of the upper and lower extremities, and 
a left elbow disability.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to a service connection for a back 
disability.

7.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
September 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Gretna, Louisiana, in 
December 2006, that denied service connection for hearing 
loss, tinnitus, depression, and a back disability, and 
confirmed a finding of incompetency; and April 2007 that 
denied the Veteran's application to reopen a previously 
denied claim for service connection for PTSD and a claim for 
TDIU.  The Board notes that the issues on appeal were 
certified to the Board as entitlement to service connection 
for depression and PTSD.  However, as the Board has 
determined that new and material evidence has been submitted 
to reopen the claim for service connection for PTSD and also 
reflects diagnoses of schizophrenia and dementia, the Board 
finds that the reopened claim is more appropriately 
characterized as captioned above.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).

Although VA did not consider whether service connection was 
warranted for PTSD as secondary to service-connected 
diabetes, peripheral neuropathy of the upper and lower 
extremities, and a left elbow disability in the previous July 
2003 denial, separate theories in support of a claim for a 
particular benefit are not equivalent to separate claims and 
a final denial on one theory is a final denial on all 
theories.  Therefore, new and material evidence is necessary 
to reopen a claim for the same benefit asserted under a 
different theory.  Robinson v. Mansfield, 21 Vet. App. 545 
(2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); 
Bingham v. Principi, 18 Vet. App. 470 (2004).

The  issues of entitlement to service connection for 
headaches and whether new and material evidence has been 
submitted to reopen claims for service connection for a skin 
disorder as secondary to Agent Orange exposure and for a left 
knee disability have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate 
action.

The issues of whether the Veteran is competent to handle the 
disbursement of Department of Veterans Affairs disability 
compensation benefits and entitlement to service connection 
for bilateral hearing loss, tinnitus, an acquired psychiatric 
disorder, and a TDIU rating are REMANDED to the Department of 
Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran did not timely appeal a September 2004 RO 
decision that confirmed and continued a previous denial of 
service connection for PTSD.

2.  Evidence submitted since the September 2004 rating 
decision, when considered with previous evidence of the 
record, relates to an unestablished fact necessary to 
substantiate the Veteran's claim and raises a reasonable 
possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The September 2004 rating decision that confirmed and 
continued a previous denial of service connection for PTSD is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board is aware of the decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006) regarding notice requirements for claims 
to reopen final decisions.  However, the issue of whether new 
and material evidence has been submitted to reopen the claim 
for service connection for PTSD is being resolved in favor of 
the claimant.  Therefore, the Board finds that the 
requirements outlined in Kent for a claim of new and material 
evidence are no longer applicable in this case.

A September 2004 rating decision confirmed and continued a 
previous denial for service connection for PTSD.  Although 
the RO reopened the claim in an August 2008 statement of the 
case and has adjudicated the issue of entitlement to service 
connection on the merits, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 8 Vet. App. 1 (1995).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  Thus, the September 2004 rating 
decision became final because the appellant did not file a 
timely appeal.

The claim for service connection may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The Veteran filed this application to 
reopen his claim in January 2006.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence can be neither cumulative 
or redundant of the evidence of record at the time of the 
last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  Only evidence presented 
since the last final denial on any basis will be considered, 
in the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the September 2004 decision, the evidence 
consisted of the Veteran's service treatment records, VA 
treatment reports, VA examinations, and statements from the 
Veteran.  The RO denied the Veteran's claim because the 
evidence failed to show a diagnosis of PTSD that was related 
to a confirmed in-service stressor.

New evidence includes additional post-service treatment 
records, private treatment reports, VA mental disorders 
examinations, and most importantly, a July 2005 VA 
consultation record that reflects a diagnosis of PTSD.  The 
new diagnosis of PTSD is sufficient to reopen the claim, as 
this diagnosis was not previously considered by agency 
decisionmakers, is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raise a reasonable possibility of substantiating the claim.

Therefore, the Board finds that new and material evidence 
sufficient to reopen the claim has been received.  New and 
material evidence having been submitted, the claim for 
service connection for PTSD is reopened, and the appeal is 
granted to that extent only.


ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened.  To that extent 
only, the claim is granted.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claims requires additional 
development.

It appears to the Board that additional treatment records may 
be outstanding.  The Board notes that the most recent VA 
medical records are dated in October 2009.  To aid in 
adjudication, any subsequent VA medical records should be 
obtained.  In addition, on several occasions the Veteran has 
indicated that he is receiving benefits from the Social 
Security Administration (SSA).  Since the SSA decision and 
the records upon which that grant of benefits was based are 
not included in the claims folder, and in light of the fact 
that additional VA and private treatment records are being 
requested, the prudent and thorough course of action is to 
also obtain the Veteran's SSA records.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992), Golz v. Shinseki, 590 F.3d 
1317 (2010).  Finally, the Veteran has requested records from 
Examiner Shinm at the Louisiana Department of Social Services 
located in Baton Rouge, Louisiana, and Psychological and 
Behavioral Health Services located in Pineville, Louisiana.  
Accordingly, the Veteran's private treatment records should 
also be obtained.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Next, the Veteran contends that he has a psychiatric disorder 
that is either related to his service or to his service-
connected diabetes, peripheral neuropathy of the upper and 
lower extremities, or left elbow disability.  The service 
treatment records are void of any findings, complaints, 
symptoms, or a diagnosis of any psychiatric disorder.  
However, VA examinations in August 2004, July 2005, October 
2006, and August 2009 reflect diagnoses of schizophrenia, 
PTSD, dementia, and polysubstance abuse.  Since the Veteran 
has been diagnosed with several psychiatric disorders, this 
remand will allow service connection for all current 
psychiatric disorders to be considered.  Clemons v. Shinseki, 
23 Vet. App. 1 (2009).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 
8 Vet. App. 69 (1995).  Although the Veteran is competent to 
report the onset of psychiatric symptomatology during his 
service, and the continuity of symptoms after service, he is 
not competent to diagnose or to relate any current 
psychiatric disability to his active service or to any 
service-connected disability.  As such relationship remains 
unclear to the Board, the Board finds that another VA 
examination is necessary in order to fairly decide his claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Since this 
evidence may impact the issue of whether the Veteran is 
competent to handle the disbursement of Department of 
Veterans Affairs disability compensation benefits, a decision 
with respect to that issue will be held in abeyance pending 
the completion of this requested development.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

The Veteran also contends that he has hearing loss and 
tinnitus that are related to his service.  However, the 
service treatment records and post-service medical records 
are void of findings, complaints, symptoms, or diagnoses of 
hearing loss or tinnitus.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion where it is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (2002); 38 C.F.R. 
§ 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Although the Veteran is competent to report the 
onset of hearing loss and tinnitus during service, and the 
continuity of symptoms after service, he is not competent to 
diagnose or to relate any current hearing loss or tinnitus to 
his active service.  Accordingly, the Board finds that a VA 
examination is necessary in order to fairly decide his 
claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also contends that he has a back disability that 
is related to a motor vehicle accident that occurred during 
his service.  However, the Veteran's service treatment 
records are void of findings, complaints, symptoms, a 
diagnosis of a back disability, or any treatment for injuries 
sustained during a motor vehicle accident.  VA medical 
records reflect complaints of low back pain.  In March 2006, 
the Veteran was diagnosed with lumbago.  In July 2006, an X-
ray examination of the spine indicated degenerative disc 
disease.  In June 2007, the Veteran was diagnosed with 
lumbosacral spondylosis.  VA's duty to assist includes a duty 
to provide a medical examination or obtain a medical opinion 
where it is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (2002); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  While the 
Veteran is competent to report the onset of a back disability 
during service, and the continuity of symptoms after service, 
he is not competent to diagnose or to relate any current back 
disability to his active service.  Accordingly, the Board 
finds that a VA examination is necessary in order to fairly 
decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Next, in October 2006, the Veteran filed a claim of 
entitlement to a TDIU rating.  Total disability will be 
considered to exist where there is impairment of mind or body 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340 
(2009).  Total disability ratings for compensation may be 
assigned where the schedular rating is less than total when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16 
(2009).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined without 
regard to the advancing age of the Veteran.  38 C.F.R. 
§§ 3.341(a), 4.19 (2009).  Factors to be considered are the 
Veteran's education, employment history, and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

In this case, the Veteran has been granted a 30 percent 
disability rating for peripheral neuropathy of the left arm; 
20 percent disability rating each for diabetes mellitus, type 
II; peripheral neuropathy of the left leg and a left elbow 
disability; and 10 percent disability ratings each for 
peripheral neuropathy of the right arm and right leg.  The 
service-connected disabilities are of common etiology and the 
combined disability rating is 80 percent.  38 C.F.R. § 4.25, 
Table I, Combined Ratings Table (2009).  Therefore, the 
Veteran meets the minimum schedular percentage criteria for a 
TDIU.  38 C.F.R. § 4.16(a) (2009).  The remaining question 
before the Board therefore is whether the Veteran's service-
connected disabilities prohibit him from sustaining gainful 
employment.  

In this regard, the Board finds that an opinion is needed as 
to whether the Veteran, solely as a result of his service-
connected disabilities, is unable to sustain or follow a 
substantially gainful occupation.  During an April 2006 field 
examination with regard to the Veteran's competence, a field 
examiner opined that the Veteran was not a candidate for 
vocational rehabilitation.  On August 2009 VA psychiatric 
examination, an examiner opined that the Veteran was 
unemployable as a result of his severe mental illness and 
dementia.  On VA peripheral nerves examination in September 
2009, another examiner opined that due to the Veteran's 
peripheral neuropathy of the legs he would not have enough 
energy to work full-time as a realtor.  Accordingly, the 
overall effect of the Veteran's service-connected 
disabilities alone on his ability to obtain and retain 
employment remains unclear.  Therefore, the prudent and 
thorough course of action is to afford the Veteran an 
examination to ascertain the impact of his service-connected 
disabilities on his unemployability.  The examiner on remand 
should specifically reconcile the opinion with the April 
2006, August 2009, and September 2009 VA opinions, and any 
other opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records dated 
since October 2009.

2.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the Veteran's claim for 
Social Security disability benefits and 
the medical records relied upon concerning 
that claim.

3.  After obtaining the necessary 
authorization, obtain the Veteran's 
private treatment records from Examiner 
Shinm and the Department of Social 
Services located in Baton Rouge, 
Louisiana; Psychological and Behavioral 
Health Services located in Pineville, 
Louisiana; and any additional private 
treatment records identified by the 
Veteran.  All efforts to secure the 
records must be documented in the claims 
folder.

4.  Schedule a VA examination to determine 
the nature and etiology of any current 
hearing loss and tinnitus.  The claims 
folder should be reviewed and that review 
should be indicated in the examination 
report.  The rationale for all opinions 
should be provided.  Specifically, the 
examiner should provide the following 
information:

(a)  Diagnose any current hearing loss 
and tinnitus.

(b)  Is it at least as likely as not (50 
percent or more probability) that any 
hearing loss or tinnitus was incurred in 
or aggravated by the Veteran's service?  
The examiner must consider the Veteran's 
statements regarding the incurrence of 
hearing loss and tinnitus, and his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

5.  Schedule a VA examination to determine 
the nature and etiology of any current 
psychiatric disorder.  The claims folder 
should be reviewed and that review should 
be indicated in the examination report.  
The rationale for all opinions should be 
provided.  Specifically, the examiner 
should provide the following information:

(a)  Diagnose all current psychiatric 
disorders, including depression and PTSD, 
and provide a full multiaxial diagnosis 
pursuant to DSM-IV.

(b)  If he meets the criteria for PTSD 
under DSM-IV, provide an opinion as to 
whether PTSD can be related to a 
claimed in-service stressor.  

(c)  For each psychiatric disorder 
diagnosed other than PTSD, opine as to 
whether it is at least as likely as not 
(50 percent or more probability) that 
each psychiatric disorder was incurred 
in or aggravated by the Veteran's 
service.  The examiner must consider 
the Veteran's statements regarding the 
incurrence of a psychiatric disorder, 
and his statements regarding the 
continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).

(d)  Also state whether the Veteran, 
because of his service-connected 
psychiatric disability, lacks the 
mental capacity to contract or to 
manage his affairs, including the 
disbursement of funds without 
limitation.  

6.  Schedule a VA examination to determine 
the nature and etiology of any current 
back disability.  The claims folder should 
be reviewed and that review should be 
indicated in the examination report.  The 
rationale for all opinions should be 
provided.  Specifically, the examiner 
should provide the following information:
(a)  Diagnose any current back 
disability.

(b)  Is it at least as likely as not (50 
percent or more probability) that any 
back disability was incurred in or 
aggravated by the Veteran's service?  The 
examiner must consider the Veteran's 
statements regarding the incurrence of a 
back disability, and his statements 
regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

7.  Schedule a VA examination to ascertain 
the impact of the Veteran's service-
connected disabilities on his 
unemployability.  The claims folder should 
be reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with all 
other opinions of record, including the 
April 2006, August 2009, and September 
2009 VA opinions.  The examiner must 
evaluate and discuss the effect of all of 
the Veteran's service-connected 
disabilities on the Veteran's 
employability.  The examiner should opine 
as to whether it is at least as likely as 
not (50 percent or more probability) that 
the Veteran's service-connected 
disabilities (peripheral neuropathy of the 
upper and lower extremities; diabetes 
mellitus, type II; and a left elbow 
disability), without consideration of 
nonservice-connected disabilities, render 
him unable to secure or follow a 
substantially gainful occupation.  The 
rationale for any opinion should be 
provided.

8.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been accomplished, 
and should return the case to the examiner 
if all the questions posed are not 
answered.

9.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case, allow the applicable time for 
response, and 
thereafter return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for




Veterans Claims for development or other action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


